969 A.2d 171 (2009)
291 Conn. 910
DOUBLE C CONSTRUCTION COMPANY, LLC
v.
Advanced Home Builders, LLC, et al.
Supreme Court of Connecticut.
Decided April 8, 2009.
William F. Gallagher, in support of the petition.
The petition by the defendants Advanced Home Builders, LLC, Creative Building Corporation, Robert Chiulli and Laura Chiulli for certification for appeal from the Appellate Court (AC 30409) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the defendants' appeal for lack of a final judgment?"
The Supreme Court docket number is SC 18337.